Case: 5:18-cr-00081-REW-MAS Doc #: 1003 Filed: 11/20/20 Page: 1 of 1 - Page ID#:
                                    6263



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

CRIMINAL NO. 18- CR-00081-REW                                   ELECTRONICALLY FILED

UNITED STATES OF AMERICA                                                        PLAINTIFF


VS.                                NOTICE OF APPEAL


LIVIU SORIN NEDELCU                                                           DEFENDANT

                                  ** ** ** ** ** ** ** ** **

       Notice is hereby given that the Defendant, Liviu Sorin Nedelcu, hereby appeals to the

United States Court of Appeals for the Sixth Circuit from the Judgment in a Criminal Case

entered of record on November 13, 2020. [DE 991].

                                            Respectfully submitted,

                                            /s/ Thomas C. Lyons
                                            THOMAS C. LYONS, ESQ.
                                            Law Offices of Thomas C. Lyons
                                            201 West Short Street, Suite 800
                                            Lexington, Kentucky 40507
                                            859-231-0055
                                            thomaslyons@hotmail.com
                                            Counsel for Defendant, Liviu Sorin Nedelcu



                               CERTIFICATE OF SERVICE

        This is to certify that a true copy of the foregoing Notice of Appeal has been served on
November 20, 2020 by filing same via the CM/ECF System, which will send electronic notice to
all counsel of record.

                                            /s/ Thomas C. Lyons
                                            THOMAS C. LYONS, ESQ.
